DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Allowable Subject Matter
Claims 6 and 17are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0095170 A1 (Lang et al., hereinafter Lang) in view of US 2004/0166850 A1 (Floyd Backes, hereinafter Backes) and further in view of WO 2015067732 A1 (Bichot et al., hereinafter Bichot).
Regarding claim 1, Lang discloses a network data playback system (Fig. 1 and paragraph [0001], “system 100” and “systems…directed to media playback”), comprising a first network circuit (Fig. 1 and par [0040], “…centralized access point such as a wired or wireless router”; par. [0105], “WiFi Direct”), a master device (Fig. 1 and pars [0040] and [0094], where “computing device 130” or “controller 118” correspond to  “master device”) and a first slave device (Fig. 1 and par [0040], any of “zone players 112-116” correspond to slave devices, as well as the “POS display”), wherein:
the first network circuit (Fig. 1 and par [0040], “…centralized access point such as a wired or wireless router”) is configured to provide network resources for a master device (Fig. 1 and pars [0040] and [0094], “a user with the portable computing device 130 may walk into a retail store where the example system 100 is implemented. The portable computing device 130 may connect to the data network 140 (e.g., via an access point such as a router), and the portable computing device 130 may receive a notification… may include textual data indicating the location of the POS display 110. In other instances, the notification may also include a hyperlink that may direct the portable computing device 130 to an electronic address of a software application (e.g., a software application stored on the media system server 150)”. Also, APs provide at least connection resources to devices) and the first slave device (Fig. 1 and par [0040], “zone players 112-116” and “POS display” correspond to slave devices);
the master device (“computing device 130” or “controller 118”) wirelessly connects to the first network circuit (Fig. 1 and par [0040], “…centralized access point such as a wired or wireless router”; par. [0105], “Wi-Fi 33 Direct”) to access the network resources (pars. [0060] and [0094], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier), where the “computing device 130” is informing the “zone player 400” of the URL when making the URL transmission/exchange. Where “computing device 130” can access “resources” when browsing the web though APs); where the master device and the slave devices communicate without intervention of any other devices (par. [0105], “Bluetooth, Wi-Fi___33 Direct” are protocols for direct device-to-device 
the first slave device is configured to execute a plurality of first steps (par 22, “The instructions further include instructions for sending via the configured software application one or more commands to control the at least one media playback device.” where the “media play device/s” execute the instructions that read on “steps”) including:
on condition that a first estimated distance between the first slave device and the first network circuit is shorter than a first threshold (par [0040], “the data network 140 can be…a wireless network… one or more of the zone players 112-116 may be wirelessly coupled to the data network 140 using a centralized access point such as a wired or wireless router.”, where “access points” require a predetermined threshold distance  for connection to devices; therefore, the zone players 112-116 need to be within the predetermined distance or less in order to connect with the AP), obtaining data related to the URL through the first network circuit (par [0060], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier)”) and then processing the data related to the URL (paragraphs [0029] and  [0049], “Audio content received from one or more sources can be shared amongst the zone players 112-116 via the data network 140 and/or the controller 118 or the portable computing device 130”, whereas pointed above, the URL is used to access the content and where the “zones” suggest a required distance to be able to play the content by the “zone players 112-116”, where the “zone players” reproduce at least audio that corresponds to “processing the data”).
Although implied, Lang does not specifically disclose where on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then continuing processing the data related to the URL through the second network circuit.
In related art concerning Wireless Station Protocol Apparatus, Backes discloses on condition that the first estimated distance is longer than the first threshold (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size” and par [0174], “IF ((AssociatedSTAs[n].short_term_distance AssociatedSTAs[n].distance)>(movingThreshold+longTermStdError+shortTermStdError))”), searching for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then continuing processing the data related to the URL through the second network circuit with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]). 
Lang discloses where the master device and the slave devices communicate directly, without intervention of any other devices ([0105], “…Bluetooth, Wi-Fi___33 Direct”). However, Lang does not specifically disclose where the master device is configured to select a Uniform Resource Locator (URL) that is not provided by the first slave device and the master device informs the first slave device of the URL in a wireless manner. 
In related art concerning a method for sharing a media file within a group of devices in a network, Bichot discloses where the master device wirelessly connects to the first network circuit (page 5, lines 16-25, where the wireless connection  is done wirelessly using a “WLAN” that corresponds to a network circuit) to access the network resources (page 6, lines 9-13, “The master can continue to browse other images or photos, next or previous”, Where by browsing, the master device requests and accesses “resources”), the master device is configured to select a Uniform Resource Locator (URL) that is not informs the first slave device of the URL in a wireless manner (page 6, lines 9-13, “Once selected, the corresponding URL (Universal Resource Locator) and possibly the image itself is broadcast to all other users attached to the session…slave devices”. Note: The claim recites where the master device informs the first slave device of the URL in a wireless manner (the claim only requires “the master device inform[ing]s… of the URL…”), the claim does not require that the master device  provides the actual URL. “Informing…of the URL” can be providing information related to the URL such as, any other devices/elements devices where the URL can be found/retrieved/located, partial information such as “music.com/classic-music/Beethoven/fifth+symphony” without the informing being the actual URL, among others).   .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bichot’ teachings where the master device is configured to select a Uniform Resource Locator (URL) that is not provided by the first slave device and the master device informs the first slave device of the URL in a wireless manner with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that exchanging URLs between devices in a master-slave setting, any of the devices is capable of providing such information among themselves (master to slave or slave to master). Also, one of ordinary skill in the art would have recognize that master-slave communications are done in a direct manner by utilizing well-recognized protocols such as Bluetooth, Zigbee, NFC and WiFi-Direct among others. 
Regarding claim 15, Lang discloses a network data playback method (par [0001], “methods, systems, products, features, services, and other items directed to media playback…”), where the method is performed with a slave device (Fig. 1 and par [0040], “zone players 112-116” correspond to slave devices) and includes:
the master device is wirelessly connected to a network circuit (Fig. 1 and par [0040], “…centralized access point such as a wired or wireless router”; par. [0105], “Wi-Fi___33 Direct”);

Although implied, Lang does not specifically disclose determining whether an estimated distance between the slave device and the network circuit is longer than a threshold; and on condition that the estimated distance is longer than the threshold, searching for and/or selecting another network circuit and then continuing processing the data related to the URL through the another network circuit.
	Backes discloses determining whether an estimated distance between the slave device and the network circuit is longer than a threshold (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size” and par [0174], “IF ((AssociatedSTAs[n].short_term_distance---AssociatedSTAs[n].distance)>(movingThreshold+longTermStdError+shortTermStdError))”); and on condition that the estimated distance is longer than the threshold (par [0267]), searching for and/or selecting another network circuit  (pars [0175]-[0176], “THEN… moving=TRUE (step 326)” and then trying to continue processing the data related to the URL through the another network circuit (par [0064] “such as wireless enabled laptops or hand-held computing devices or Internet protocol telephones, are transparently and seamlessly distributed between APs such that network performance is optimized from the perspective of the user of the wireless device…employed…in a home, audio, video”, where Lang discloses the URL feature, where “trying” indicates that the function does not have to be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings of  determining whether an estimated distance between the slave device and the network circuit is longer than a threshold; and on condition that the estimated distance is 
Lang discloses where the master device and the slave devices communicate directly, without intervention of any other devices ([0105], “…Bluetooth, Wi-Fi Direct”). However, Lang does not specifically disclose the slave device wirelessly obtaining a Uniform Resource Locator (URL) from a master device, where the URL is determined by the master device and is not provided by the slave device. 
In related art concerning a method for sharing a media file within a group of devices in a network, Bichot discloses where the master is  wirelessly connected to a network circuit (page 5, lines 16-25, where the wireless connection  is done wirelessly using a “WLAN” that corresponds to a network circuit),  the slave device wirelessly obtaining a Uniform Resource Locator (URL) from a master device (page 6, lines 9-13, “The user who wishes to share a photo, or a series of photos/images, the master,… the corresponding URL (Universal Resource Locator) and possibly the image itself is broadcast to all other users attached to the session…slave devices”; thus, obtained by the slave device from the master device), where the URL is determined by the master device and is not provided by the slave device (page 6, lines 9-13, “The user who wishes to share a photo, or a series of photos/images, the master,…engages in selecting a first image among the possible plurality of pictures/images stored in his/her device. Once selected, the corresponding URL (Universal Resource Locator) and possibly the image itself is broadcast to all other users attached to the session…slave devices”).   .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bichot’ teachings about the slave device wirelessly obtaining a Uniform Resource Locator (URL) from a master device, where the URL is determined by the master device and is not provided by the slave device with the personalized media playback disclosed by Lang because one of 
Regarding claims 2 and 16, Lang, Backes and Bichot disclose all the limitations of claims 1 and 15, respectively.  Lang Further discloses where the plurality of first steps further include: on condition that the master device is not accessible (par 118, “access between the portable computing device and the POS display may terminate based on…the portable computing device 130 is a predefined distance away from the POS display 110, the connection may be terminated.”), processing the data related to the URL through the first network circuit till a predetermined condition is satisfied (par [0040], “the zone players 112-116 may be wirelessly coupled to the data network 140… using a centralized access point such as a wired or wireless router.” And par [0078], “Using the URL, the zone player 112 may retrieve the audio track from the cloud, and ultimately play the audio out of one or more of the other zone players).
Regarding claim 3, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the first network circuit is included in the master device (Fig. 1 and par [0105], “the portable computing device 130 may join the playback network 120 by connecting directly to one of the zone players 112-116 using…WiFi Direct”, where WiFi Direct is a software protocol that enables computing devices to become access points).
Regarding claim 4, Lang, Backes and Bichot disclose all the limitations of claim 1.  Lang Further discloses where the first network circuit is a portable wireless network circuit (par [0040], “a centralized access point such as a wired or wireless router”) and/or the first slave device is a portable wireless playback device capable of processing multimedia data (par [0040], “one or more of the zone players 112-116 may be wirelessly coupled to the data network 140”, where only one limitation is required in this claim due to alternative language “and/or”).
Regarding claim 5, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the step of processing the data related to the URL includes: processing the data related to the URL in conjunction with the master device (par [0049],” Sources of audio content that may be 
Regarding claim 7, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the first network circuit includes a wireless network circuit (par [0040], “a centralized access point such as a wired or wireless router”), the first slave device includes a wireless communication circuit (par [0040], “one or more of the zone players 112-116 may be wirelessly coupled to the data network 140”).
Although it is implied that at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance; however, Lang does not explicitly disclose the limitation.
However, Backes discloses where at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance (pars [0074] and [0124], “the AP 12… information received from other APs and STAs operating on the selected channel. This information is used to ascertain such things as power levels of other devices on the channel, and distances between devices on the channel…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that at least signals strength and frequency rate are considered when determining distance between wireless devices. For example, good signal quality is correlated to good performance and weak signals cause poor performance and connection stability. Generally, the stronger signals are detected at shorter distances and weak signals are signals between devices that are located at longer distances.
Regarding claim 8, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the first slave device is configured to provide capability information of the first slave 
Regarding claim 9, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the system further includes a second slave device (Fig. 1 and par [0040], “zone players 112-116” correspond to slave devices), the first network circuit (Fig. 1 and par [0040], “…centralized access point such as a wired or wireless router”) is configured to provide the network resources for the second slave device (Fig. 1 and pars [0040] and 94, “a user with the portable computing device 130 may walk into a retail store where the example system 100 is implemented. The portable computing device 130 may connect to the data network 140 (e.g., via an access point such as a router)”), the master device is configured to inform the second slave device of the URL (pars [0060] and [0094], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier), where the “computing device 130” is informing the “zone player 400” of the URL when making the URL transmission/exchange), and the second slave device is configured to execute a plurality of second steps (par 22, “The instructions further include instructions for sending via the configured software application one or more commands to control the at least one media playback device.”, where the “media play device/s” execute the instructions that read on “steps”) including:
on condition that a second estimated distance between the second slave device and the first network circuit is shorter than a second threshold (par [0040], “the data network 140 can be…a wireless network… one or more of the zone players 112-116 may be wirelessly coupled to the data network 140 using a centralized access point such as a wired or wireless router.”, where “access points” require a predetermined threshold distance  for connection to devices; therefore, the zone players 112-116 need to 
Although implied, Lang does not specifically disclose where on condition that the second estimated distance is longer than the second threshold, searching for and/or selecting a third network circuit and then continuing processing the data related to the URL through the third network circuit.	
Backes discloses where on condition that the second estimated distance is longer than the second threshold (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size” and par [0174], “IF ((AssociatedSTAs[n].short_term_distance---AssociatedSTAs[n].distance)>(movingThreshold+longTermStdError+shortTermStdError))”), searching for and/or selecting a third network circuit (pars [0175]-[0176], “THEN… moving=TRUE (step 326)”) and then trying to continue processing the data related to the URL through the third network circuit (par [0064] “such as wireless enabled laptops or hand-held computing devices or Internet protocol telephones, are transparently and seamlessly distributed between APs such that network performance is optimized from the perspective of the user of the wireless device…employed…in a home, audio, video”, where Lang discloses the URL feature, where “trying” indicates that the function is not necessarily performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where on condition that the second estimated distance is longer than the second threshold, searching for and/or selecting a third network circuit and then trying to continue processing the data related to the URL through the third network circuit with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]).

Regarding claim 11, Lang, Backes and Bichot disclose all the limitations of claim 10. Lang Further discloses where each of the master device, the first slave device, and the second slave device includes a wireless communication circuit (par [0040], “While the data network 140… distributed in and around the POS display 110 and the portable computing device 130. Particularly, the data network 140 can be…a wireless network…” where in order to communicate in the wireless network, the master device, the first slave device, and the second slave device require wireless communication circuitry).
Lang does not specifically disclose where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique, the master device is also configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the position information.
Backes disclose where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique (par [0267], “STA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique, the master device is also configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the position information with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]). Also, when performing hand over, the conditions of the new connection will change; therefore, the parameters need to be adjusted or changed.
Regarding claim 12 and 18, Lang, Backes and Bichot disclose all the limitations of claims 10 and 15, respectively. Lang Further discloses where each of the first slave device and the second slave device is configured to provide capability information for the master device (par [0092-0093], “a portable computing device discovering a POS display, where the POS display includes at least one media 
Regarding claim 13, Lang, Backes and Bichot disclose all the limitations of claim 1. Lang Further discloses where the first network circuit actively informs the first slave device of the URL regardless of whether the first slave device sends a request to the first network circuit or not (pars [0060] and [0094], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier); and/or the first network circuit passively informs the first slave device of the URL in response to the request from the first slave device (only one limitation is required due to the optional language “and/or”).
Regarding claims 14 and 19, Lang, Backes and Bichot disclose all the limitations of claims 13 and 15, respectively.  Lang Further discloses where on condition that the estimated distance is longer than the threshold (par 118, “access between the portable computing device and the POS display may terminate based on…the portable computing device 130 is a predefined distance away from the POS display 110, the connection may be terminated.”), requesting the master device to provide the URL for the slave device and/or inform the slave device of a current progress of processing the data related to the URL (par [0078], “the zone player 112 may contain a uniform resource locator (URL) that specifies an address to a particular audio track in the cloud. Using the URL, the zone player 112 may retrieve the audio track from the cloud” and par [0110], “indexing audio content on the portable computing device, where the audio content may be played by a media playback device subsequent to indexing.”, where  indexing indicates the progress. Where only one limitation is required from the choices provided).
Regarding claim 20, Lang, Backes and Bichot disclose all the limitations of claim 15. 

Backes discloses where further comprising: on condition that the slave device continues processing the data related to the URL through the another network circuit (par [0394], “Various APs are used to provide seamless RF coverage, so that when the user moves away from one AP toward another AP, the user will associate with the closer AP”), automatically adjusting at least one playback parameter of the slave device (par [0394], “Various APs are used to provide seamless RF coverage…”, where at least address and power will change when the slave device connects to a different AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where on condition that the slave device continues processing the data related to the URL through the another network circuit, automatically adjusting at least one playback parameter of the slave device with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that when performing hand over, the conditions of the new connection will change; therefore, the parameters need to be adjusted or changed. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-16 and 18-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference GB 2499494 A relates to wirelessly sharing content between devices as well as sharing URLs from Master device to slave devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/03/2022





/ANKUR JAIN/Primary Examiner, Art Unit 2649